Citation Nr: 0812910	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cancer of the colon and 
stomach, to include as secondary to exposure to Agent Orange 
and asbestos.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The medical evidence of record does not show that the 
veteran's colon and stomach cancer is related to military 
service.


CONCLUSION OF LAW

Colon and stomach cancer was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to exposure to Agent 
Orange and asbestos.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in April 2005 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records and 
indicated private medical records have been obtained.  A VA 
examination has not been accorded the veteran, because there 
is no evidence that the veteran had cancer during service, 
nor is there any evidence that relates the currently 
diagnosed cancer to military service or any incident therein.  
In this specific case, the decision turns on the etiology of 
the veteran's currently diagnosed cancer.  However, the 
veteran himself stated in a transcript of a March 2008 
hearing before the Board that he had never discussed Agent 
Orange or asbestos exposure with his physicians.  
Accordingly, there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including colon and stomach 
cancer, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Agent Orange

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed colon and 
stomach cancer as a result of military service, to include as 
due to exposure to Agent Orange.  The evidence of record 
reveals that the veteran served in Vietnam.  Under 38 
U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.  
However, the medical evidence of record does not show a 
current diagnosis of a presumptive disorder under 38 C.F.R. § 
3.309(e).  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Asbestos Exposure

The Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

Cancer

The veteran's service medical records are negative for any 
diagnosis of carcinoma of any kind.

After separation from military service, a June 2000 private 
medical report gave a diagnosis of colon carcinoma.  The 
medical evidence of record shows that colon cancer has been 
consistently diagnosed since June 2000.  The medical evidence 
of record also shows that the veteran's colon cancer includes 
stomach involvement.

The medical evidence of record does not show that the 
veteran's cancer is related to military service, to include 
as secondary to exposure to Agent Orange or asbestos.  The 
veteran's service medical records are negative for any 
diagnosis of cancer.  While the veteran has a current 
diagnosis of colon cancer with stomach involvement, there is 
no medical evidence of record that this disorder was 
diagnosed prior to 2000, over 30 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record of any 
kind regarding the etiology of the veteran's colon cancer, 
let alone medical evidence that relates it to exposure to 
Agent Orange or asbestos.

While asbestos exposure causes an increased incidence of 
gastrointestinal cancer, there are no provisions in the law 
that provide for presumptive service connection for 
gastrointestinal cancer on the simple basis of exposure to 
asbestos.  Accordingly, some kind of etiological opinion is 
required that relates a diagnosis of gastrointestinal cancer 
to asbestos exposure.  As noted above, the medical evidence 
of record includes no etiological discussion of any kind.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed colon and stomach cancer is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his currently diagnosed colon and stomach 
cancer is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, there is no medical 
evidence of record that relates the veteran's currently 
diagnosed colon and stomach cancer to military service, to 
include as secondary to exposure to Agent Orange and 
asbestos.  Accordingly, service connection for colon and 
stomach cancer is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's colon and stomach cancer 
to military service, to include as secondary to exposure to 
Agent Orange and asbestos, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cancer of the colon and stomach, to 
include as secondary to exposure to Agent Orange and 
asbestos, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


